Citation Nr: 1043765	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include panic disorder with generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claims for service connection for 
diabetes mellitus (claimed as diabetes mellitus, II) and panic 
disorder with generalized anxiety disorder (claimed as anxiety 
and depression).  The Board has changed the issue on the cover 
page to more accurately reflect the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The Veteran argues that he is entitled to service connection for 
diabetes mellitus because symptoms of the disease began to 
manifest during active service or within one year of discharge 
from service.  

The Veteran claims that during a contract VA examination in 
September 2001, prior to discharge from active duty, the 
examining physician noted that it took a long time for the barium 
to empty from the Veteran's stomach during a barium swallow test.  
The Veteran said that the examiner asked him whether he had 
diabetes.  The claims file contains the report of a September 
2001 contract VA upper gastrointestinal contrast X-ray.  The 
examiner stated that though the Veteran claimed to have fasted 
since the day prior, significant amounts of residual solid 
material occupied the stomach and proximal duodenum.  The 
examiner further stated that it should be noted that significant 
delay was observed in gastric emptying during the examination.  
No mass or mechanical obstruction was found and there was no 
obvious ulcer.   

Additionally, the claims file contains a May 2002 letter from a 
private physician, Dr. K. H., informing the Veteran of the result 
of a sample taken from his esophagus.  The physician stated that 
they did return as yeast and it did appear that the Veteran had a 
candidal esophagitis, which is a yeast infection in the 
esophagus.  The physician noted that this is sometimes seen in 
people with diabetes, after antibiotic use, or in situations of 
immunodeficiency.

Moreover, the Veteran points to a July 2002 chemistry report 
which indicates that the Veteran's glucose level was 122 and 
noted that such result was high.  Private medical records 
indicate that the Veteran was diagnosed with diabetes and began 
treatment for such in July 2006.

In a May 2007 letter, Dr. K. H. stated that in 2002, he did 
discuss with the Veteran that the exact cause of his candidal 
esophagitis may be related to recent antibiotic use versus immune 
compromise.  The Veteran was subsequently diagnosed as a new 
diabetic.  Dr. K. H. said that they did not establish the 
diagnosis of diabetes through their office; however, they did 
refer him back to his primary care physician's office for further 
evaluation.  

The Board observes that the Veteran has not been provided a VA 
examination for diabetes mellitus.  In light of the above, the 
Board finds that a VA examination should be provided to determine 
the nature of the Veteran's current diabetes mellitus and its 
possible relationship to active service.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran also contends that he has experienced anxiety and 
panic attacks during and since active service.

During the course of this appeal, the Veteran has been variously 
assessed with several psychiatric disorders, including 
depression, anxiety, "adult" attention-deficit disorder (ADD), 
chronic dysthymia, panic disorder, and generalized anxiety 
disorder.  

A December 2002 private treatment record indicates a finding of 
anxiety and depression.  An April 2004 private treatment report 
also shows a diagnosis of depression.  A March 2006 letter from a 
private licensed clinical social worker (LCSW) indicated that the 
Veteran was initially evaluated by the LCSW in March 2006 for 
panic disorder and generalized anxiety disorder.  The Veteran 
reported that he had difficulty with panic attacks since he was 
on active duty and that his panic attacks have existed since 
1994.  The LCSW stated that the Veteran is noted to be 
agoraphobic and reports panic attacks while in crowds.  

In a letter dated in November 2005, a private physician indicated 
that during a February 2005 examination, it was evident upon 
review of the Veteran's symptoms that he was having great 
difficulty with mental focus and concentration.  The examiner 
noted that the Veteran actually has been very easily distracted 
since childhood, in grade school.  The physician reported that he 
made the diagnosis of "adult" ADD and started the Veteran on 
medication, and he has done much better.  

In an August 2006 letter signed by the LCSW and a Board Certified 
Psychiatrist ("Psychiatrist"), they indicated that the Veteran 
was initially evaluated by the Psychiatrist in February 2006.  
During that interview, the Veteran reported a history of 
depression, panic, and anxiety since 1989 and was subsequently 
diagnosed with generalized anxiety disorder and panic disorder.  
In March 2006, the Veteran was evaluated by the LCSW in order to 
begin individual therapy.   During that interview, the Veteran 
again reported that he had a history of depression and panic 
attacks since the 1980's.  The LCSW had worked with the Veteran 
on a weekly basis since the initial interview.  Since that time 
he had reported daily panic attacks and continuous anxiety.  The 
Veteran relates that those feelings are similar to those he 
experienced when he was on active duty, but states that he did 
not seek treatment at that time for fear of a negative impact on 
his career.  However, he further states that while he was on 
active duty, his anxiety and panic caused difficulty in 
performing job related tasks.  Furthermore, the Veteran was noted 
to be agoraphobic and stated that this condition caused much 
difficulty for him while he was on active duty because of the 
need to be around large crowds in confined places.  The LCSW and 
Psychiatrist opined that it was their belief that the Veteran 
suffered from generalized anxiety disorder and panic disorder 
while on active duty.  

However, service treatment records reveal the Veteran denying 
frequent trouble sleeping, depression, excessive worry or nervous 
trouble of any sort in examinations in October 1983, March 1999 
and May 2001.  Clinical examinations at that time revealed no 
psychiatric abnormality.  Mental status examination during the 
September 2001 VA examination revealed no abnormality.  Private 
treatment records in December 2002 note complaints of difficulty 
sleeping and being under a lot of stress at work.  Examination at 
that time revealed anxiety and depression.  

In light of the above, the Board finds that a VA psychiatric 
examination should be provided to determine the nature of the 
Veteran's current psychiatric disorder and its possible 
relationship to active service.  See 38 C.F.R. § 3.159(c)(4) 
(2010); see also McLendon, supra.

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant treatment records from the 
Hampton, Virginia VA Medical Center dating 
since June 2008 should be obtained.

2.  The RO/AMC should schedule the Veteran 
for a VA diabetes examination to obtain an 
opinion as to the possible relationship 
between the Veteran's current diabetes 
mellitus and active service.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any currently 
diagnosed diabetes mellitus arose during 
service, or is otherwise related to the 
Veteran's military service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the nature of any current psychiatric 
disability and to provide an opinion as to 
its possible relationship to service.  The 
claims file should be made available to and 
be reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all 
psychiatric disabilities identified.  
Additionally, the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disability arose during 
service or is otherwise related to the 
Veteran's military service.  If the examiner 
determines that the Veteran has a psychiatric 
disorder which preexisted service, he/she 
should indicate whether that condition was 
permanently worsened beyond normal 
progression by service. 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


